Mr. Justice Trunkey
delivered the opinion of the court, October 2d 1882.
The parties agree that this case presents a single question', whether a person purchasing a ticket over the Pennsylvania railroad from New York to Philadelphia, from a ticket dealer who is not an authorized agent of the company, can maintain an action in the courts of this state for the refusal of "the company to carry him between these points in return for said ticket.
By the Act of May. 6th 1863, P. L. 582, it is made the duty of every railroad company to provide each agent authorized to sell tickets entitling the' holder to travel upon its road, with a certificate attested by the corporate seal and the signature of the officer whose name is signed to the tickets. And any person not possessed of such authority, who shall sell, barter or transfer, for any consideration, the whole or any part of a ticket,- or •other evidence of the holder’s title to travel on any railroad, shall be deemed guilty of a misdemeanor, ánd shall be liable to be punished by line and imprisonment. The purchasing and using a ticket from a person who has no- authority to' sell, is not made an offence.
That the plaintiff’s ticket, on its face, -entitled him to the rights of a passenger between the points named, is unquestioned. The only reason for denying him such right was that he bought from one who sold in violation of the statute in Pennsylvania. It is not said that the vendor in New York is actually guilty of the statutory offence, but • that the defendant being a corporation in Pennsylvania, and the stipulated right of passage being partly in Pennsylvania, her courts, will not enforce a contract resting upon acts which the legislature has dei dared criminal. . '
The presumption is that the ticket was properly issued by the company, and that the holder had the right to use it. Such tickets are evidence of the holder’s title to travel on the railroad. Prior to the statute in Pennsylvania, it was lawful for holders to sell them..
*262The property in them passes by delivery. The Act of 1863 confers no right upon a railroad company to question passengers as to when, or where, or how they procured their tickets, or to eject them from the cars upon suspicion that the tickets were sold to them by a person who was not an agent for the company. At common law, which is deemed in force in absence of evidence to the contrary, the contract made by the plaintiff in New York was valid. It was executed. No part remained to be performed. It vested in him the evidence of title to a passage over the railroad. His act had no savor of illegality or immorality. It was a mere purchase of the obligation of a common carrier, to carry the holder according to its terms. The defendant issued the obligation, received the consideration, and became liable for performance at the date of issue. As transferee, the plaintiff claimed performance. This is the contract ■which is the basis of the cause of action. It is purposely made so as to entitle the bona fide holder to performance, and for breach to an action in his own name. Let it be assumed that the defendant made the contract in Pennsylvania, it is quite as reasonable to assume that tickets for passengers coming from New York into Pennsylvania were sold in New York. But wherever the contract was made, it is true, as claimed by the defendant, “ this action is to enforce not the contract between the ticket-scalper and the plaintiff in error, but between the defendant in error and the plaintiff in error.”
The sale of the ticket to the plaintiff in New York was lawful. That being an executed contract, there is no question respecting its enforcement. Surely it is not an exception .to the rule, that contracts, valid by the law of the place where they are made, are generally valid everywhere. Then, as the plaintiff has a valid title to the ticket, the contract between the defendant and himself is valid.
Judgment reversed and procedendo awarded.